Citation Nr: 0829831	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-12 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for malaria.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of contusions of the left forearm, 
left scapula and left anterior chest.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the RO in Little Rock, Arkansas, which, in pertinent part, 
denied a compensable rating for malaria and denied reopening 
for a claim of service connection for residuals of contusions 
of the left forearm, left scapula and left anterior chest.  

The veteran testified before the undersigned at a February 
2008 hearing at the RO.  A transcript has been associated 
with the file.  During the hearing, the veteran indicated 
that he had ringing in his ears as a result of explosions he 
endured.  The Board REFERS the matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected malaria is not active, 
has not relapsed and has no current, identifiable residuals. 

2.  An unappealed RO rating decision dated in April 1980, of 
which the veteran was notified in May 1980, denied the 
veteran's claim of entitlement to service connection for 
residuals of contusions of the left forearm, left scapula and 
left anterior chest.

3.  Evidence received since the April 1980 RO decision is not 
new to the claims file, and does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether residuals of contusions of the left forearm, left 
scapula and left anterior chest were incurred or aggravated 
in service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for malaria are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2007).

2.  The April 1980 rating decision, denying the claim of 
service connection for residuals of contusions of the left 
forearm, left scapula and left anterior chest, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for residuals of 
contusions of the left forearm, left scapula and left 
anterior chest; the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his/her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Prior to initial adjudication of the veteran's increased 
rating claim, a letter dated in July 2006 fully satisfied the 
duty to notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a July 2006 letter, which requested that the 
veteran provide evidence describing how his disability had 
worsened.  In addition, the veteran was questioned about the 
effect that worsening has on his employment and daily life 
during the course of the August 2006 VA examination performed 
in association with this claim.  The veteran provided 
testimony before the undersigned, in which he details the 
impact of his disability on his life.  The Board finds that 
the notice given, the questions directly asked and the 
responses provided by the veteran both at interview and in 
his own statements show that he knew that the evidence needed 
to show that his disability had worsened and what impact that 
had on his employment and daily life.  As the Board finds 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for malaria.  As will be discussed below, 
malaria is rated under Diagnostic Code 6304, 38 C.F.R. 
§ 4.88b.  This is the only Diagnostic Code to rate this 
disability and it is not cross referenced to any other Codes 
for the purposes of evaluation.  See id.  Furthermore, there 
is no single measurement or test that is required to 
establish a higher rating.  On the contrary, entitlement to a 
higher disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.  

As to the third and fourth elements, the Board notes that the 
veteran was provided such notice in the July 2006 letter.  
The Board finds that the third and fourth elements of 
Vazquez-Flores are satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify for the 
veteran's increased rating claim.  See Quartuccio, supra.  

The notice requirements for the petition to reopen have also 
been met.  The case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the veteran be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  Prior to initial adjudication of the veteran's 
petition to reopen, a letter dated in July 2006 fully 
satisfied the duty to notify provisions for the first three 
elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The July 2006 letter provided notice of 
the elements of new and material evidence and the reasons for 
the prior denial.  The criteria of Kent are satisfied.  See 
Kent, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination for 
his malaria residuals in August 2006.  The veteran has not 
reported receiving any recent treatment specifically for this 
condition, and there are no records suggesting an increase in 
disability has occurred as compared to the VA examination 
findings.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The 2006 VA examination 
report is thorough and supported by the veteran's testimony.  
The examination in this case is adequate upon which to base a 
decision.

In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a compensable 
rating for his malaria.  For the reasons that follow, the 
Board concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran's service-connected malaria had been rated by the 
RO under the provisions of Diagnostic Code 6304.  Under this 
regulatory provision, a 100 percent disability rating is 
warranted for malaria as an active disease.  38 C.F.R. 
§ 4.88b (2007).  Relapses must be confirmed by the presence 
of malarial parasites in blood smears.  Id.  Thereafter, 
residuals such as liver or spleen damage are rated under the 
appropriate system.  Id.  

The medical evidence of record, including the veteran's 
August 2006 VA examination, and the veteran's testimony 
before the undersigned indicate that the veteran has not had 
a bout of active malaria since service.  There is no evidence 
to suggest that the veteran's malaria is or has been active 
at any time during the period on appeal.  The criteria for a 
100 percent have not been met.  See id.  The Board turns to 
the residuals.

As with active malaria, there is no evidence that the veteran 
has residuals of malaria.  The veteran testified before the 
undersigned that his residuals consisted of debilitating back 
pain, which he experiences on occasion.  There is no medical 
evidence linking back pain to malaria.  The August 2006 VA 
examination indicated that the veteran had no residuals of 
malaria at the time.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran is competent to report back pain, the Board must rely 
on the examiner's opinion that there are no residuals of 
malaria present.  

Without residuals of malaria, inquiry into potentially 
relevant Diagnostic Codes is moot.  The Board has considered 
the possibility of staged ratings.  Fenderson; Hart, both 
supra.  The Board, however, concludes that the criteria for a 
compensable rating have at no time been met.  Accordingly, 
staged ratings are inapplicable.  See id.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's increased rating claim.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. New and Material Evidence

The veteran brought a prior claim for service connection for 
residuals of contusions of the left forearm, left scapula and 
left anterior chest shortly after his retirement from 
service.  The claim was denied in an April 1980 rating 
decision, of which the veteran was notified in May 1980.  The 
veteran did not appeal.  The April 1980 decision is final.  
38 U.S.C.A. § 7104.  

The veteran has protested the 1980 rating decision's 
characterization of the claimed disability as resulting from 
shrapnel wounds, rather than contusions.  As the veteran's 
service treatment records and the April 1980 VA examination 
agree with the veteran's characterization of contusions, the 
RO and the Board have both changed the issue, as reflected on 
the cover page of this decision.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The essential facts are these: while serving in South Vietnam 
in February 1966, the veteran was hit by flying debris kicked 
up by an explosion and suffered contusions of the left 
forearm, left scapula and left anterior chest.  The veteran 
was treated for these contusions and returned to duty.  The 
treatment note states that the skin was not broken, no nerve 
or artery involvement was present.  The Board is no way 
doubts or questions the veteran's account.

The veteran's prior claim was denied because no identifiable 
residuals of the contusions exist.  The veteran was seen for 
an April 1980 VA examination, which found no residuals.  The 
veteran's service treatment records reflect no residual 
disability; his skin was found to be normal, except for 
tattoos, on examinations performed in November 1967, February 
1969 and February 1977.  

The veteran has submitted no additional evidence that any 
residuals currently exist.  In his testimony before the 
undersigned, the veteran stated that the contusions caused 
him no problems.  He has repeated his assertion that he was 
injured in service, which had been established, but has 
offered no evidence whatsoever that he has a current 
disability as a result.  

As such, the Board finds that the veteran has not submitted 
new and material evidence with which to reopen his claim.  
The petition to reopening the claim for service connection 
for residuals of contusions of the left forearm, left scapula 
and left anterior chest is denied.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's petition.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the 
petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable rating for malaria is denied.

The petition to reopen a claim of entitlement to service 
connection for residuals of contusions of the left forearm, 
left scapula and left anterior chest is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


